
	
		I
		111th CONGRESS
		1st Session
		H. R. 856
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Radanovich (for
			 himself, Mr. Nunes,
			 Mr. Cardoza,
			 Mr. Calvert,
			 Mr. McCarthy of California,
			 Mr. Rohrabacher,
			 Mrs. McMorris Rodgers, and
			 Mr. Costa) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide flexibility for the operation of the Bureau of
		  Reclamation C.W. Bill Jones Pumping Plant and the Harvey O.
		  Banks Pumping Plant of the State of California in times of drought emergency,
		  to support the establishment of a fish hatchery program to preserve and restore
		  the Delta Smelt in the Sacramento-San Joaquin Delta, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 California Drought Alleviation Act of
			 2009.
		2.Temporary
			 exemption during drought emergencies
			(a)Exemption for
			 the operation of pumping plants during drought emergenciesUpon the declaration of a drought emergency
			 by the Governor of California, the Secretary of the Interior shall make a
			 written determination as to the existence of a drought emergency for the
			 service areas of the Central Valley Project and the State Water Project. If the
			 Secretary determines that a drought emergency exists for all or portions of the
			 service areas of the Central Valley Project and the State Water Project, the
			 Secretary shall temporarily exempt the operations of the Bureau of Reclamation
			 C.W. Bill Jones Pumping Plant and the State of California Harvey
			 O. Banks Pumping Plant from the prohibitions under the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.) against take of species listed as endangered
			 species or threatened species or adverse modification of critical habitat,
			 until such time as the Secretary determines that the drought emergency
			 conditions are alleviated. For the purposes of section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536), the action of pumping water from these
			 plants shall not be considered discretionary.
			(b)Time for
			 determination of drought emergencyThe Secretary shall make such
			 a determination as to the existence of a drought emergency within the 30-day
			 period beginning on the date of a gubernatorial drought emergency declaration
			 referred to in subsection (a). If the Secretary fails to make such
			 determination within such period with respect to any portion of a service area
			 referred to in subsection (a), the Secretary is deemed to have made a written
			 determination that a drought emergency exists for that portion.
			(c)Reasonable and
			 prudent measures To protect speciesThe Secretary may include in
			 any determination under subsection (a) that a drought emergency exists,
			 reasonable and prudent measures for the protection of an endangered species or
			 its critical habitat. Such reasonable and prudent measures, or the failure of
			 the Secretary to prescribe such reasonable and prudent measures, shall not
			 impede the ability of the C.W. Bill Jones Pumping Plant and the
			 Harvey O. Banks Pumping Plant to supply sufficient water for municipal,
			 industrial, and irrigation uses. The cost of reasonable and prudent measures
			 prescribed by the Secretary under this subsection shall be borne by the United
			 States and shall be nonreimbursable.
			(d)No effect on
			 other projectsIn carrying out this Act, the Secretary of the
			 Interior and the Secretary of Commerce shall not impose additional
			 prescriptions under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.)
			 or the Federal Power Act (16 U.S.C. 791a et seq.) on any other water storage or
			 conveyance facility on the San Joaquin River, the Sacramento River, or their
			 tributaries.
			3.Continued
			 operation of C.W. Bill Jones Pumping Plant during drought
			 emergenciesIf the Secretary
			 of the Interior determines that a drought emergency exists for any portion of
			 the Central Valley Project Service Area in California, the Secretary shall
			 direct the Bureau of Reclamation to operate the C.W. Bill Jones
			 Pumping Plant at a capacity consistent with the Coordinated Operation Agreement
			 between the Bureau of Reclamation and the California Department of Water
			 Resources, and consistent with otherwise applicable laws (other than
			 prohibitions under the Endangered Species Act of 1973 from which the operation
			 is exempt under subsection (a)) and existing water right, until such time as
			 the Secretary determines that the drought emergency conditions are
			 alleviated.
		4.Delta Smelt
			 hatchery programThe Secretary
			 of the Interior is authorized to enter, and shall seek to enter, into a
			 cooperative agreement with the State of California to support the establishment
			 of a fish hatchery program to preserve and restore the species Hypomesus
			 transpacificus (popularly known as Delta Smelt) in the Sacramento-San Joaquin
			 Delta. The hatchery program should be designed to establish a sustainable
			 population of Hypomesus transpacificus sufficient to warrant the species’
			 removal from the lists published under section 4 of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533) and the State of California Endangered Species Act.
			 All Hypomesus transpacificus maintained, cultured, introduced, or reintroduced
			 under the program established under this section are deemed to be members of
			 any subspecies or population segment of Hypomesus transpacificus listed under
			 section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) for purposes
			 of determining whether such subspecies or population segment is a threatened
			 species or endangered species under such section.
		
